DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-20 are rejected in the Instant Application.



Priority
Examiner acknowledges Applicant’s claim to priority benefits of US Patent Application No. 16/994,015 filed Aug. 14, 2020 which claims priority to Chinese Patent Application No. CN 201910761452.4 filed Aug. 18, 2019.


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 09/08/2021, 09/08/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope 

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 1, 4, 5, 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6 of U.S. Patent No. 11121929. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims point to the same subject matter at hand and further utilize almost identical limitations which would read on one another. Examiner suggests filing a terminal disclaimer. 


Instant Application
U.S. Patent No. 11121929
1. A method for managing at least one network device arranged in a physical environment, the method comprising: 
A) receiving position data pertaining to the at least one network device; 
B) receiving device information data pertaining to the at least one network device, wherein the device information data 
C) utilizing the position data, determining the position of the at least one network device relative to at least one positioning base; 
D) mapping the at least one network device to a model of the physical environment such that the device information data is assigned to at least one location in the model of the physical environment according to the position of the at least one network device; and
E) displaying the model of the physical environment on a user interface (UD), the at least one network device being indicated by at least one icon in the model of the physical environment, for controlling the at least one network device based on the mapping of the at least one network device to the model of the physical environment.


A) collecting position data of at least one network device with a location device for determining a position of the at least one network device relative to at least one positioning base;

C) determining the position of the at least one network device according to the position data;
providing a model of the physical environment based on environment data;
D) mapping the at least one network device to the model of the physical environment such that the device information data of the at least one network device is assigned to at least one location in the model of the physical environment, according to the position of the at least one network device; and
E) displaying the model of the physical environment on a user interface (UI), the at least one network device being indicated by at least one icon in the model of 


A) receiving a command via the UI to adjust at least one adjustable parameter of the at least one network device based on the model of the physical environment displayed on the UI 

2. The method according to claim 1, wherein the method further comprises:
A) adjusting at least one adjustable parameter of the at least one network device based on the model of the physical environment displayed on the UI.

5. The method of claim 4, 
A) wherein: the at least one network device comprises a plurality of network devices; and 
B) adjustment of the at least one adjustable parameter involves automatically adjusting the at least one adjustable parameter 


A) wherein the at least one network device comprises more than one network device, and 
B) wherein the adjusting comprises automatically adjusting the at least one adjustable parameter based on the positions of 


A) the at least one network device comprises a luminaire; and 
B) the at least one adjustable parameter comprises at least one adjustable light parameter.

6. The method according to claim 1, 
A) wherein the at least one network device comprises at least one luminaire, 
B) wherein the at least one adjustable parameter comprises at least one adjustable light parameter.



	



Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chemel (US20160360594A1) hereinafter Chemel in view of Kim et al. (US20150008845A1) hereinafter Kim.

1. Chemel teaches a method for managing at least one network device arranged in a physical environment (Abstract: Intelligent lighting systems include lighting fixtures communicatively coupled to processors and memory to provide efficient, highly responsive, and custom-tailored lighting to meet the needs and preferences of a given user or application), the method comprising: 
receiving position data pertaining to the at least one network device (¶0141 see The lighting fixture or other device transmits this data representative of the person or object to the gateway (step 1104), which in turn transmits the data to a server in the LightWorks cloud (step 1106)); 
receiving device information data pertaining to the at least one network device, wherein the device information data represents one or more individual properties of the at least one network device (¶0168 see RFID tags may also be affixed to parts traveling through an assembly line or in a warehouse and used to manipulate illumination of the assembly line or warehouse for increased productivity. For instance, consider a passive RFID tag attached to a particular pallet or item stored in a warehouse. An RFID tag reader that is part of or coupled to the lighting network (e.g., in a lighting fixture, DLA, or separate sensor) may interrogate the RFID tag periodically to ascertain its location); 
utilizing the position data, determining the position of the at least one network device relative to at least one positioning base (¶0141 see The location data may be derived from the sensor measurements and/or other data sources. For instance, image data or wireless beacon signals can be used to locate a person or object with respect to an imaging sensor or wireless beacon receiver, respectively. GPS or inertial measurement unit signals can also be used to locate an object within the environment); 
Fig 13B furthermore see ¶0148-154 furthermore see ¶0170 the LightWorks web app 548 may load and display facility map data 542 that includes representations of the environment being illuminated such as facility 10 with the locations of the intelligent lighting fixtures 102, standalone DLAs 200, standalone sensors 250, and manual control devices 104 with respect to the environment and each other. These representations may denote physical relationships (e.g., distances and locations in three dimensions), illumination area, network relationships (e.g., hops on the network between devices, received signal strength indications, network (e.g., internet protocol) address, and media access control (MAC) addresses, and identifying information about the networked devices (e.g., manufacturer and model)) ; and 
Chemel teaches displaying the model of the physical environment on a user interface (UI), , for controlling the at least one network device based on the mapping of the at least one network device to the model of the physical environment (Fig 15 furthermore see ¶0171 see FIG. 15 illustrates using the LightWorks Cloud 540 to commission and manage configuration profiles 144, including illumination for spaces within the facility 10 and energy use profiles for lighting fixtures 102 in the network. More specifically, FIG. 15 shows how the facility is divided into different zones (e.g., Crunchy Zone, Creamy Zone, etc.). Using the web app, the user can assign an active level (e.g., 100%), inactive level (e.g., 10%), and sensor timeout (e.g., 60 s) to each zone. The profiles and profile parameters may be varied based on time of day (e.g., daytime), day of the week, time of year, etc. This provides the ability to provide complex commissioning via a separate commissioning tool that downloads map files that is stored and version controlled in the LightWorks cloud).
Chemel does not explicitly teach the at least one network device being indicated by at least one icon in the model of the physical environment
Kim however in the same field of computer networking teaches the at least one network device being indicated by at least one icon in the model of the physical environment (¶0092 see user may recognize the installation location and status of the lighting devices at a glance based on the map representing the installation space of the lighting devices, which is divided into a plurality of division spaces, the lighting icons representing the lighting devices actually installed in the division spaces, and the display status of the lighting icons)
	Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the network devices and mapping of Chemel and the teachings of Kim for displaying an icon on a map to combine the teachings such that Chemel utilizes the icon as part of the map display. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so will reduce the burden on the user to identify devices on a map. 

2. The already combined references teach the method of claim 1, wherein at least one of the position data and the device information data comes from a location device which has collected the at least one of the position data and the device information data from the at least one network device (Chemel: ¶0141 see lighting fixture or other device transmits this data representative of the person or object to the gateway (step 1104), which in turn transmits the data to a server in the LightWorks cloud (step 1106). This data includes information about the person or object's identity and about the person or object's location within the environment.).

3. The already combined references teach the method of claim 2, wherein both the position data and the device information data come from the location device which has collected the position data and the device information data from the at least one network device (Chemel: ¶0141 see The lighting fixture or other device transmits this data representative of the person or object to the gateway (step 1104) | ).

4. The already combined references teach the method of claim 1, further comprising: receiving a command via the UI to adjust at least one adjustable parameter of the at least one network device based on the model of the physical environment displayed on the UI (Chemel: Fig 15 (See the profile adjustment on the left) furthermore see ¶0171 FIG. 15 illustrates using the LightWorks Cloud 540 to commission and manage configuration profiles 144, including illumination for spaces within the facility 10 and energy use profiles for lighting fixtures 102 in the network. More specifically, FIG. 15 shows how the facility is divided into different zones (e.g., Crunchy Zone, Creamy Zone, etc.). Using the web app, the user can assign an active level (e.g., 100%), inactive level (e.g., 10%), and sensor timeout (e.g., 60 s) to each zone. The profiles and profile parameters may be varied based on time of day (e.g., daytime), day of the week, time of year, etc. This provides the ability to provide complex commissioning via a separate commissioning tool that downloads map files that is stored and version controlled in the LightWorks cloud)

5. The already combined references teach the method of claim 4, wherein: 
the at least one network device comprises a plurality of network devices (Chemel: ¶0131 see RFID tag readers may track RFID tags on parts and equipment (e.g., forklifts and pallet jacks) within the warehouse. Each RFID tag may include identifying information, such as object type, object part number, and/or object serial number that can be used to locate a profile associated with the part in the rules stored either locally in the gateway memory or on the LightWorks server.); and 
adjustment of the at least one adjustable parameter involves automatically adjusting the at least one adjustable parameter based on positions of the plurality of network devices in the physical environment (Chemel: ¶0161 see As Worker B moves into the are where Worker A is standing, his lighting preferences follow him—to a point. When they are within a short distance of each other, the lights automatically detect a preference conflict—Worker A prefers lower color temperature and illuminance—and adjust themselves based on each worker's Priority Level. In this case, Worker A is higher priority than Worker B (perhaps she is a supervisor, and he a shift worker), so the lights within Worker A's radius stay tuned to her preferences. [Lights adjust based on position of one another and a worker to ensure preference of user is maintained]).

6. The already combined references teach the method of claim 4, wherein: the at least one network device comprises a luminaire (Chemel: ¶0005 see The system may comprise at least one lighting fixture disposed to illuminate a first portion of the environment, at least one gateway communicatively coupled to the lighting fixture(s), and at least one server communicatively coupled to the gateway(s) [luminaire is interpreted as light fixture]); and 
the at least one adjustable parameter comprises at least one adjustable light parameter (Chemel: ¶0129: Parameters that can be specified in or by a lighting profile include, but are not limited to: luminous flux, illuminance delivered to a specified surface, correlated color temperature, spectral power distribution, color of light, illumination radius, one or more timing parameters related to a change in lighting (e.g., sensor timeout), power consumption, and energy usage. ¶0133 see Personal lighting profiles may contain parameters related to location, time of day, presence of other people, activity level lighting intensity, color, tone, angle, area, frequency, inactivity period, and so on).

7. The already combined references teach the method of claim 6, wherein the at least one adjustable light parameter comprises at least one of: luminous flux; brightness; luminance; and color temperature (Chemel: ¶0129: Parameters that can be specified in or by a lighting profile include, but are not limited to: luminous flux, illuminance delivered to a specified surface [brightness], correlated color temperature, spectral power distribution, color of light, illumination radius, one or more timing parameters related to a change in lighting (e.g., sensor timeout), power consumption, and energy usage.).

8. The already combined references teach the method of claim 6, wherein the at least one adjustable light parameter comprises at least two of: luminous flux; brightness; luminance; and color temperature (Chemel: ¶0129: Parameters that can be specified in or by a lighting profile include, but are not limited to: luminous flux, illuminance delivered to a specified surface [brightness], correlated color temperature, spectral power distribution, color of light, illumination radius, one or more timing parameters related to a change in lighting (e.g., sensor timeout), power consumption, and energy usage. [the user can set all the parameters as needed selecting 1 or all, the remainder will be defaults])

9. The already combined references teach the method of claim 6, wherein the at least one adjustable light parameter comprises at least three of: luminous flux; brightness; 30 luminance; and color temperature (Chemel: ¶0129: Parameters that can be specified in or by a lighting profile include, but are not limited to: luminous flux, illuminance delivered to a specified surface [brightness], correlated color temperature, spectral power distribution, color of light, illumination radius, one or more timing parameters related to a change in lighting (e.g., sensor timeout), power consumption, and energy usage. [the user can set all the parameters as needed selecting 1 or all, the remainder will be defaults])

10. The already combined references teach the method of claim 6, wherein the at least one adjustable light parameter comprises each of: luminous flux; brightness; luminance; and color temperature (Chemel: ¶0129: Parameters that can be specified in or by a lighting profile include, but are not limited to: luminous flux, illuminance delivered to a specified surface [brightness], correlated color temperature, spectral power distribution, color of light, illumination radius, one or more timing parameters related to a change in lighting (e.g., sensor timeout), power consumption, and energy usage. [the user can set all the parameters as needed selecting 1 or all, the remainder will be defaults])

11. The already combined references teach the method of claim 6, further comprising: modelling an illumination of the physical environment illuminated by the luminaire (Chemel: ¶0171 see FIG. 15 illustrates using the LightWorks Cloud 540 to commission and manage configuration profiles 144, including illumination for spaces within the facility 10 and energy use profiles for lighting fixtures 102 in the network. More specifically, FIG. 15 shows how the facility is divided into different zones (e.g., Crunchy Zone, Creamy Zone, etc.). Using the web app, the user can assign an active level (e.g., 100%), inactive level (e.g., 10%), and sensor timeout (e.g., 60 s) to each zone. The profiles and profile parameters may be varied based on time of day (e.g., daytime), day of the week, time of year, etc. This provides the ability to provide complex commissioning via a separate commissioning tool that downloads map files that is stored and version controlled in the LightWorks cloud); and displaying a modelled illumination on the UI (Fig 13B see active area).

12. The already combined references teach the method of claim 1, further comprising: receiving a command via the UI for controlling the at least one network device (Chemel: ¶0067 see The LightWorks Gateways can be commissioned via the cloud using a LightWorks web app (e.g., an app running on a smartphone, tablet, laptop computer, or other portable electronic device) to control one or more lighting fixtures in a particular facility).

13. The already combined references teach the method of claim 12, wherein the command received via the UI is a command from a user of the UI (Chemel: ¶0067 see The LightWorks Gateways can be commissioned via the cloud using a LightWorks web app (e.g., an app running on a smartphone, tablet, laptop computer, or other portable electronic device) to control one or more lighting fixtures in a particular facility)

14. The already combined references teach the method of claim 1, further comprising: sending a control signal to the at least one network device (Chemel: ¶0067 see The LightWorks Gateways can be commissioned via the cloud using a LightWorks web app (e.g., an app running on a smartphone, tablet, laptop computer, or other portable electronic device) to control one or more lighting fixtures in a particular facility. [Control via web app implies signals to control the lighting fixtures ie network devices]).

15. The already combined references teach the method of claim 1, further comprising: displaying a diagnostic parameter on the UI, the diagnostic parameter indicating an operational state of the at least one network device (Chemel: ¶0138 see LightWorks can also integrate coordinated control (CC) into profiles. For a given profile, zones are either “locked” (i.e., CC enabled, so all fixtures are in the same active or inactive state at all times) or “unlocked” (i.e., CC disabled, so fixtures are free to be active or inactive depending on their own sensors). The “CC Master” state of a node is not necessarily configurable as part of the profile, thus allowing a facility manager to override personal lighting profiles for safety or efficiency reasons. In some cases, for example, the CC Master state may override personal lighting profiles in response to emergency conditions (e.g., a smoke alarm or 911 call).).

see LightWorks web app 548 may load and display facility map data 542 that includes representations of the environment being illuminated such as facility 10 with the locations of the intelligent lighting fixtures 102, standalone DLAs 200, standalone sensors 250, and manual control devices 104 with respect to the environment and each other. These representations may denote physical relationships (e.g., distances and locations in three dimensions)); and a known position of the at least one positioning base (The location data may be derived from the sensor measurements and/or other data sources. For instance, image data or wireless beacon signals can be used to locate a person or object with respect to an imaging sensor or wireless beacon receiver, respectively. GPS or inertial measurement unit signals can also be used to locate an object within the environment) .

17. The already combined references teach the method of claim 1, wherein the model of the physical environment is based on environment data (Chemel: ¶0162 see An individual can also use his or her lighting profiles to customize or tailor aspects of lighting provided in different environments, including but not limited to offices, hotels, cars, and airplanes ¶0170 see LightWorks web app 548 may load and display facility map data 542 that includes representations of the environment being illuminated such as facility 10 with the locations of the intelligent lighting fixtures 102, standalone DLAs 200, standalone sensors 250, and manual control devices 104 with respect to the environment and each other. These representations may denote physical relationships (e.g., distances and locations in three dimensions),).

18. The already combined references teach the method of claim 1, wherein the model of the physical environment is two- dimensional (Chemel: Fig 13A ¶0147 see FIG. 13A shows a floor plan of a facility 10 with multiple intelligent lighting fixtures 102, represented by respective grey circles, that carry a package of sensors, a wireless communication link, memory, and a processor [model is displayed as a 2D model of the physical environment]).

19. The already combined references teach the method of claim 1, wherein the model of the physical environment is three- dimensional (Chemel: ¶0170 see These representations may denote physical relationships (e.g., distances and locations in three dimensions). 

20. The already combined references teach the method of claim 1, wherein the at least one network device comprises a luminaire (Chemel: ¶0005 see The system may comprise at least one lighting fixture disposed to illuminate a first portion of the environment, at least one gateway communicatively coupled to the lighting fixture(s), and at least one server communicatively coupled to the gateway(s) [luminaire is interpreted as light fixture]).

Conclusion
References are cited not only for their quoted language but for all that they teach.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atta Khan whose telephone number is 571-270-7364.  The examiner can normally be reached on M-F 09:00-6:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ATTA KHAN/
Examiner, Art Unit 2449